     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     TINA L. NAICKER, CSBN 252766
 4   Special Assistant United States Attorney
     160 Spear Street, Suite 800
 5   San Francisco, California 94105
 6   Telephone: (415) 268-5611
     Facsimile: (415) 744-0134
 7   E-Mail: Tina.Naicker@SSA.gov

 8   Attorneys for Defendant
 9                                 UNITED STATES DISTRICT COURT

10                                EASTERN DISTRICT OF CALIFORNIA

11                                     SACRAMENTO DIVISION

12
                                                    ) Case No.: 2:18-cv-01655-AC
13   PAULA LYNN SCHENONE,                           )
                                                    ) JOINT STPULATION FOR EXTENSION
14                   Plaintiff,                     ) OF TIME AND [PROPOSED] ORDER
                                                    )
15          vs.                                     )
     NANCY A. BERRYHILL,                            )
16   Acting Commissioner of Social Security,        )
                                                    )
17                                                  )
                     Defendant.                     )
18                                                  )
19
20           IT IS HEREBY STIPULATED, by the parties, through their respective counsel of record,
21   that the time for responding to Plaintiff’s Opening Brief be extended from January 28, 2019 to

22   March 5, 2019. This is Defendant’s second request for extension. Good cause exists to grant

23   Defendant’s request for extension. Due to the government shutdown, Counsel had to extend her
24   Ninth Circuit brief, which required multiple levels of review including the U.S. Attorneys’
25   Office. As a result of scheduling conflicts from the shutdown, Counsel had to extend her Ninth
26   Circuit matter to make time for U.S. Attorney review. Counsel also has over 80+ active social
27   security matters, which require two or more dispositive motions per week until mid-March. Due

28   to heavy caseload and unexpected leave, Counsel needs additional time to adequately review the

     JS for Extension of Time and PO                             Case No. 2:18-cv-01655-AC

                                                     1
 1   transcript and properly respond to Plaintiff’s Motion for Summary Judgment. The parties further
 2   stipulate that the Court’s Scheduling Order shall be modified accordingly. Defendant makes this
 3   request in good faith with no intention to unduly delay the proceedings. Counsel apologizes for
 4   the belated request, but made her request as soon as reasonably practicable.
 5   Respectfully submitted,
 6
     Dated: January 28, 2019                      /s/ * Jeffrey R. Duarte
 7
                                                  (*as authorized by email on January 28, 2019)
 8                                                JEFFREY R. DUARTE
                                                  Attorney for Plaintiff
 9
10
     Dated: January 28, 2019                      MCGREGOR W. SCOTT
11
                                                  United States Attorney
12                                                DEBORAH LEE STACHEL
                                                  Regional Chief Counsel, Region IX
13                                                Social Security Administration
14
15                                        By      /s/ Tina L. Naicker
                                                  TINA L. NAICKER
16                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
17
18                                               ORDER

19   APPROVED AND SO ORDERED:
20
21
22   DATED: January 29, 2019
23
24
25
26
27
28

     JS for Extension of Time and PO                             Case No. 2:18-cv-01655-AC

                                                     2
